—Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted defendants’ motion for summary judgment dismissing the complaint. Defendants met their burden of establishing their entitlement to judgment dismissing the slander causes of action by presenting proof in admissible form that none of the alleged defamatory statements was made (see, Schwartz v Society of N. Y. Hosp., 232 AD2d 212, 213; Scaccia v Dolch, 231 AD2d 885; Barber v Daly, 185 AD2d 567, 569). The assertions of plaintiffs’ attorney that the alleged defamatory statements were reported to him are “mere hearsay and insufficient to raise a triable issue of fact” (Barber v Daly, supra, at 570; see, Snyder v Sony Music Entertainment, 252 AD2d 294, 298-299; Memory Gardens v D’Amico, 91 AD2d 1159, 1160).
The court also properly granted defendants’ motion insofar as it sought summary judgment dismissing the remaining cause of action, alleging prima facie tort. That cause of action, based upon the initiation of a lawsuit against plaintiff Anders G. Arnheim by defendant JPE Holdings, Inc., has no merit (see, Drago v Buonagurio, 46 NY2d 778, 779-780; T. N. J. Holding Corp. v Biaggi, Ehrlich & Lang, 90 AD2d 547). (Appeal from Order of Supreme Court, Erie County, Cosgrove, J.— Summary Judgment.) Present — Green, J. P., Lawton, Hayes, Hurlbutt and Balio, JJ.